               Case 1:17-cr-00502-RA Document 61 Filed 05/21/20 Page 1 of 1
                                                                                                    April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT
                               ‐v‐                                              AT CRIMINAL PROCEEDING
Phillip Richardson,                                                              17 ‐CR‐ 502        ( RA )
                                           Defendant.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

   X      Entry of Admission to Violations of Supervised Release

          I am aware that I have been charged with violations of the conditions of supervised release. I
          have consulted with my attorney about those charges. I have decided that I wish to admit that I
          violated those conditions. I understand I have a right to appear before a judge in a courtroom in
          the Southern District of New York to enter my admission and to have my attorney beside me as I
          do. I am also aware that the public health emergency created by the COVID‐19 pandemic has
          interfered with travel and restricted access to the federal courthouse. I have discussed these
          issues with my attorney. I wish to advise the court that I willingly give up my right to appear in
          person before the judge to enter this admission. I also wish to advise the court that I willingly give
          up any right I might have to have my attorney next to me as I enter my admission so long as the
          following conditions are met. I want my attorney to be able to participate in the proceeding and
          to be able to speak on my behalf during the proceeding. I also want the ability to speak privately
          with my attorney at any time during the proceeding if I wish to do so.


I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that I have reviewed the above waiver with my client. I affirm that
my client knowingly and voluntarily consents to the proceedings being held with my client and me both
participating remotely.                                                             Digitally signed by Martin Cohen


                                                                     Martin Cohen
                                                                                               DN: cn=Martin Cohen, o=Federal Defenders of NY,
                                                                                               ou=Assistant Federal Defender,
                                                                                               email=martin_cohen@fd.org, c=US
                                                                                               Date: 2020.05.20 11:34:03 -04'00'
Date:                Martin Cohen
                     Print Name                                      Signature of Defense Counsel



Accepted:
                     Signature of Judge
                     Date: 5-20-20
